The opinion of the court was delivered by
Garrison, J.
The defendants in the court of chancery have appealed from-an order of that court directing them to file with its clerk a certain account that the said court by its previous order of August 31st, 1909, had ordered the defendants to make in connection with the picking and marketing of a cranberry crop that was the-subject of litigation. This order of August 31st, 1909, which was made upon petition, affidavits and the argument of counsel,
“ordered that said defendant J. Clarence Hinchman be required to keep a strict account of the berries picked from the bog mentioned and described' in vhe bill of complaint, and of all expenses in connection with the picking-, storing, cleaning, packing, shipping and marketing said berries, an® submit or file said account as the court may hereafter direct.”
*597From this order, no appeal having been taken, the matter therein expressly reserved for a future direction, viz., whether the account should be submitted or whether it should be filed, was subsequently disposed of by the order now before us which directs that the account be filed. From this order the defendants have appealed.
Assuming, as we must, that the order of August 31st, 1909, from which no appeal has been taken was properly made, the appellants have not even remotely suggested how they are injured by an order that the account, the propriety of which is not challenged, be filed with the clerk in chancery rather than “submitted,” which was the question reserved in the order of August 31st, 1909, and the only matter dealt with in the order brought here by this appeal.
The appeal is totally devoid of merits, as also is the contention that the order should be reversed because of a change in the entitling of the cause at an earlier stage of the litigation in the court below. The order is affirmed, with costs.
For affirmance—The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom—11.
For reversal—None.